Case: 20-10056        Document: 00515553924             Page: 1      Date Filed: 09/04/2020




               United States Court of Appeals
                    for the Fifth Circuit
                                                                                United States Court of Appeals
                                                                                         Fifth Circuit

                                                                                       FILED
                                                                               September 4, 2020
                                      No. 20-10056                                Lyle W. Cayce
                                    Summary Calendar                                   Clerk



   United States of America,

                                                                     Plaintiff—Appellee,

                                            versus

   Kelli Renee Bullard, also known as Kelli Henager, also known
   as Kelli Peterka,

                                                                 Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:19-CR-221-1


   Before Barksdale, Graves, and Oldham, Circuit Judges.

   Per Curiam:*

           Kelli Renee Bullard pleaded guilty to one count of student financial-
   aid fraud, in violation of 20 U.S.C. § 1097(a). The District Court sentenced



           *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
   not be published and is not precedent except under the limited circumstances set forth in
   5TH CIR. R. 47.5.4.
Case: 20-10056       Document: 00515553924          Page: 2     Date Filed: 09/04/2020




                                    No. 20-10056

   her to, inter alia, a within-Guidelines sentence of 60-months’ imprisonment.
   Bullard challenges only the substantive reasonableness of her sentence,
   claiming the district court did not properly balance the 18 U.S.C. § 3553(a)
   sentencing factors in reaching its decision. Bullard contends the court
   focused too much on her offense and criminal history, ignoring the mitigating
   circumstances of her personal growth and rehabilitation efforts. Her claim
   fails.

            Although post-Booker, the Sentencing Guidelines are advisory only,
   the district court must avoid significant procedural error, such as improperly
   calculating the Guidelines sentencing range. Gall v. United States, 552 U.S.
38, 46, 51 (2007). If no such procedural error exists, a properly preserved
   objection to an ultimate sentence is reviewed for substantive reasonableness
   under an abuse-of-discretion standard. Id. at 51; United States v. Delgado-
   Martinez, 564 F.3d 750, 751–53 (5th Cir. 2009). In that respect, for issues
   preserved in district court, its application of the Guidelines is reviewed de
   novo; its factual findings, only for clear error. E.g., United States v. Cisneros-
   Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). As stated, only substantive
   reasonableness is at issue.

            Bullard’s sentence is within the Guidelines sentencing range and is
   therefore entitled to a rebuttable presumption of reasonableness. United
   States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009) (citation omitted). To rebut
   the presumption, Bullard must show “the sentence does not account for a
   factor that should receive significant weight, it gives significant weight to an
   irrelevant or improper factor, or it represents a clear error of judgment in




                                           2
Case: 20-10056     Document: 00515553924           Page: 3   Date Filed: 09/04/2020




                                    No. 20-10056

   balancing sentencing factors”. Id. (citation omitted). For obvious reasons,
   our review is highly deferential to the district court’s balancing of the
   § 3553(a) factors. United States v. Simpson, 796 F.3d 548, 557 (5th Cir. 2015)
   (citing United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008)).

          At Bullard’s sentencing hearing, the district court considered
   Bullard’s assertions and supporting evidence regarding her personal growth
   and rehabilitation. The court balanced these mitigating circumstances with
   the § 3553(a) factors, and concluded that, although an upward variance from
   the Guidelines range would be warranted, a within-Guidelines sentence of 60
   months’ imprisonment was appropriate because of Bullard’s mitigating
   circumstances. Bullard’s assertions regarding the court’s weighing of the
   § 3553(a) factors amount to a mere disagreement, which is insufficient to
   rebut the presumption of reasonableness for a within-Guidelines sentence.
   See, e.g., United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010) (“A
   defendant's disagreement with the propriety of the sentence imposed does
   not suffice to rebut the presumption of reasonableness that attaches to a
   within-guidelines sentence.”).

          AFFIRMED.




                                         3